PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KHAN, SAL
Application No. 16/218,385
Filed: 12 Dec 2018
Atty. Dkt. No. SKHAN020

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed April 6, 2021, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) is only applicable after the expiration of the period specified in 37 CFR § 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). The ADS containing the reference submitted on petition fails to meet the requirements of 37 CFR 1.76(c)(2). An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. An application data sheet submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the application data sheet. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. As such, a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).

As previously indicated, the data sought to be added must be underlined in its entirety: application number; continuity type; prior application number; and prior application filing date. Herein, the updated ADS fails to underline the prior application number and the prior application filing date. The application number may be left blank or may include the instant application number provided the instant application number is underlined.

Before the petition can be granted, a renewed petition satisfying the above matter is required. 

Reconsideration of this decision does not require the submission of an additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)